United States Court of Appeals
                     For the First Circuit

No. 14-1681

          CAESARS MASSACHUSETTS MANAGEMENT COMPANY, LLC,
         CAESARS MASSACHUSETTS DEVELOPMENT COMPANY, LLC,
       CAESARS MASSACHUSETTS INVESTMENT COMPANY, LLC, and
                CAESARS ENTERTAINMENT CORPORATION,

                     Plaintiffs, Appellants,

                               v.

                       STEPHEN P. CROSBY
                        and KAREN WELLS,

                     Defendants, Appellees.



                          ERRATA SHEET

     The opinion of this Court issued on February 13, 2015 is
amended as follows:

     On page 2, line 7, replace "28 U.S.C. § 1983" with "42 U.S.C.
§ 1983"